Case: 22-30029     Document: 00516487697         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 22-30029                              FILED
                                Summary Calendar                    September 28, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Karen Duhon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:18-CR-360-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Karen Duhon appeals of the sentence imposed following her guilty-
   plea conviction for mail fraud. The district court varied upwardly from the
   guidelines range of imprisonment and sentenced her to 60 months in prison.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30029       Document: 00516487697         Page: 2    Date Filed: 09/28/2022




                                    No. 22-30029


          Duhon argues that the district court erred in balancing the 18 U.S.C.
   § 3553(a) sentencing factors by giving too much consideration to the victim
   impact statements, given that they presented no new facts, and disregarding
   the Government’s recommendation of a below-guidelines sentence. She also
   contends that the district court’s finding that the offense involved massive
   theft was based on facts that were “already taken into account by the
   guidelines.” According to Duhon, it was abuse of discretion to vary upwards
   from “the guidelines range in light of the very substantial mitigating factors,”
   such as her need for ongoing treatment for aggressive breast cancer and her
   often being “the sole provider for her granddaughters, one of whom has an
   inoperable brain tumor.”        While she also asserts that, because the
   Government recommended a below-guidelines sentence in accordance with
   the plea agreement, imposing an above-guidelines sentence could have a
   “‘chilling effect’ on the plea process,” this argument does not extend beyond
   a conclusory assertion and is deemed abandoned for insufficient briefing. See
   United States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010); Beasley v.
   McCotter, 798 F.2d 116, 118 (5th Cir. 1986); see also Fed. R. App.
   P. 28(a)(8)(A).
          This court reviews preserved challenges to the substantive
   reasonableness of a sentence for abuse of discretion. See United States v.
   Vargas, 21 F.4th 332, 334 (5th Cir. 2021). Although the Government argues
   that we should review Duhon’s specific arguments for plain error because
   they were not presented to the district court, we decline to resolve the
   appropriate standard of review because Duhon has failed to show that she can
   prevail under any potentially applicable standard. See United States v.
   Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
          The record establishes that the district court gave fact-specific reasons
   for varying upward and that its reasons were consistent with the 18 U.S.C.
   § 3553(a) factors. See United States v. Smith, 440 F.3d 704, 707 (5th Cir.



                                          2
Case: 22-30029        Document: 00516487697        Page: 3   Date Filed: 09/28/2022




                                    No. 22-30029


   2006). The district court could consider factors that were incorporated by
   the Sentencing Guidelines in deciding that an upward variance was proper.
   See United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008); United States
   v. Williams, 517 F.3d 801, 809-11 (5th Cir. 2008). The district court was in a
   superior position to determine the importance of particular facts under
   § 3553(a), and we must uphold the sentence imposed even if we reasonably
   could hold that a different sentence was proper. See Gall v. United States,
   552 U.S. 38, 51 (2007); United States v. Campos-Maldonado, 531 F.3d 337, 339
   (5th Cir. 2008).
          Furthermore, the record does not show that the district court
   committed a clear error of judgment in balancing the sentencing factors by
   incorrectly assuming other family members could care for Duhon’s
   granddaughter or that the Bureau of Prisons could adequately provide post-
   treatment follow-up care for Duhon’s breast cancer. Duhon is not entitled
   to relief merely because she believes that the § 3553(a) factors would have
   been equally served by a lesser sentence and that the district court erred in
   weighing the § 3553(a) factors. See Gall, 552 U.S. at 51. Under the totality
   of the circumstances, the degree of the variance was not so disproportionate
   so as to overcome the factors that supported its imposition. See Brantley,
   537 F.3d at 349.
          Thus, the district court’s judgment is AFFIRMED.




                                          3